Citation Nr: 1814016	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus with arthritis of the feet.  

2. Entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected pes planus with arthritis of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1972 to March 1974.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a May 2012 rating decision issued by the RO in Buffalo, New York.  Jurisdiction now resides with the RO in Buffalo, New York.  

In January 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In March 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination for his back and right knee.  Since remand, the Veteran underwent back and knee VA examinations in May 2016.  Thus, the Board determines that there has been substantial compliance with the March 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1. The Veteran's low back disability is etiologically linked to his service-connected foot condition.  

2. The Veteran's arthritis of the right knee is etiologically linked to his service-connected foot condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability as secondary to the service-connected foot condition have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for arthritis of the right knee as secondary to the service-connected foot condition have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claims of service connection for a low back disability and arthritis of the right knee, any deficiency as to VA's duties to notify and assist, as to these issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

Low Back

The Veteran contends that his low back disability is related to his active service.  In the alternative, he contends that his low back disability is secondary to his service-connected foot condition of pes planus and arthritis.  Having reviewed the evidence of record, the Board finds that service connection is warranted on a secondary basis.  

A current diagnosis for a back condition is established; the record reflects a diagnosis for lumbar spondylosis.  The Veteran is also service connected for pes planus and arthritis of the feet.  Thus, the first two elements of secondary service connection are met.  At issue is a nexus between the two disabilities.  

There are conflicting medical opinions of record as to a nexus.  In a January 2016 opinion from Dr. S., the Veteran's primary care provider at Lifecare Medical Services PC, he opined that the Veteran's legs and foot symptoms are likely related to his low back pain.  The Veteran underwent a VA back examination in May 2016, and in an October 2016 addendum opinion, the examiner indicated that the Veteran's back condition was not caused or aggravated by his foot disability because the May 2016 VA examination did not indicate a significantly abnormal gait.  

In light of the conflicting opinions, the Board sough an independent VHA opinion, which was provided in November 2017.  The VHA examiner opined that it is at least as likely as not that the Veteran's lumbar spondylosis is aggravated by his pes planus and arthritis.  The examiner reasoned that the Veteran has severe pes planus and that on August 2016, the Veteran was noted to have decreased arch, marked deformity, marked pronation, and inward bowing of the Achilles tendon.  The examiner explained that the loss of the normal alignment of the lower extremities due to flat feet and the antalgic gait cause increased strain to the lower back thereby aggravating the lumbar spondylosis.  As the examiner reviewed the entire record, considered the Veteran's overall symptomatology, and provided a medically reasoned explanation, the Board finds the opinion probative.  In light of the probative evidence, the Board finds that a nexus is established between the Veteran's back condition and his service-connected foot condition.

Accordingly, service connection for lumbar spondylosis as secondary to the service-connected pes planus with arthritis is warranted.  

Right Knee

The Veteran also contends that his arthritis of the right knee is due to his active service.  In the alternative, he contends that it is due to his service-connected pes planus with arthritis.  Having reviewed the evidence of record, the Board finds that service connection is warranted on a secondary basis.  A current diagnosis is established; the record reflects a diagnosis for arthritis of the right knee.  As noted, the Veteran is also service connected for pes planus and arthritis of the feet.  Thus, at issue is a nexus.  

In regard to a nexus, the Board also sought an independent VHA opinion regarding the right knee.  In November 2017, the VHA opinion was provided.  The VHA examiner opined that it is at least as likely as not that the Veteran's arthritis of the right knee is aggravated by his pes planus and arthritis.  The examiner again reasoned that the Veteran has severe pes planus and that on August 2016, he was noted to have decreased arch, marked deformity, marked pronation and inward bowing of the Achilles tendon.  The examiner also indicated that x-rays showed degenerative changes at the metatarsal joints, and January and December 2004 records note an antalgic gait favoring the left extremity.  The examiner stated that the severe pes planus and antalgic gait cause a lot of strain to the right knee thereby aggravating the arthritis of the knee.  As the examiner reviewed the entire record, considered the Veteran's overall symptomatology and provided a medically reasoned explanation, the Board finds the opinion probative.  In light of the probative evidence, the Board finds that a nexus is established between the Veteran's arthritis of the right knee and his service-connected foot condition.

Accordingly, service connection for arthritis of the right knee as secondary to the service-connected pes planus with arthritis is warranted is warranted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability as secondary to the service-connected pes planus with arthritis is granted.  

Service connection for arthritis of the right knee as secondary to the service-connected pes planus with arthritis is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


